Douglas, J.,
concurring. I concur on the basis of stare decisis. In doing so, I, once again, call attention to the fact that to some, including me, it would appear that the only thing consistent about our decisions in these tax cases is our inconsistency.
With regard to some of these recurring thorny issues, the General Assembly presently has pending before it H.B. No. 531, regarding revision of sales tax exemptions applicable to manufacturers. I would respectfully urge the General Assembly to review this never-ending line of inconsistent cases and to pass legislation which definitively sets forth what, if anything, is exempt from taxation and then to reaffirm the general rule that unless a specific item is excepted from tax, it is taxable. Only then will we be able to bring about consistency and fairness to taxpayers and the Tax Commissioner — and surely at far less cost and consternation to all involved.